1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Sequence Listing filed November 2, 2022 is approved.
	The substitute specification filed November 2, 2022 has not been entered because it does not comply with 37 CFR 1.125(b).  The substitute specification was not accompanied by a statement that it includes no new matter.
	The specification amendments filed November 2, 2022, filed in accordance with 37 CFR 1.121(b), have been entered.
3.	The disclosure is objected to because of the following informalities: At page 1, the paragraph after the Cross-Reference to Related Applications section, as amended on November 2, 2022, is not in compliance with MPEP 2422.03(a) because it does not actually incorporate-by-reference the Sequence Listing created on April 4, 2019 and updated on October 20, 2022.  The paragraph does not use the root words “incorporate” and “reference”, or some variation thereof.  Appropriate correction is required.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how to interpret the “when…” limitation at claim 14, lines 1-2.  The “when…” limitation recites that the desired product of the acylation reaction is an N-terminally truncated GLP-1 peptide.  However, claim 14, step (I), line 9, and step (III), recite that the result of the “when…” limitation is a full-length GLP-1 peptide.  The claim is self-contradictory as to whether an N-terminally truncated GLP-1 peptide or a full-length GLP-1 peptide is produced as a result of the claim.  Claim 14 is additionally unclear because each of the GLP-1 peptides recited in claim 13, parts (i) through (x), can be considered to be both acylated full-length GLP-1 peptides and N-terminally truncated GLP-1 peptides.  This is because GLP-1 analogues are typically based upon a GLP-1(7-37) sequence, i.e. residues 1-6 have been truncated from GLP-1.  See, e.g., page 19, line 31 - page 20, line 11, of the specification.  It is therefore unclear if claim 14 requires or embraces adding additional His-Aib residues to the N-terminal His-Aib residues present in the GLP-1 peptides recited in claim 13, parts (i) through (x).  Claim 14 requires clarification as to what constitute the starting peptide reactants and the final GLP-1 peptide products.
6.	Claims 13-15 are objected to because of the following informalities:  A second SEQ ID NO must be provided for the second of each amino acid sequence recited in claim 13, parts (xxi), (xxii), and (xxiv).  See 37 CFR 1.821(d).  At claim 14, fifth line from the end, “or protein” should be deleted.  Compare claim 14, lines 2, 13, and 16.  Claim 15 needs to be amended to recite the actual structures of Chem. 41, Chem. 42, Chem. 44, Chem. 45, Chem. 46, Chem. 47, Chem. 48, Chem. 49, and Chem. 50, so that the claims are complete in themselves.  See MPEP 2173.05(s).  Appropriate correction is required.
7.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2015/000942.  The WO Patent Application ‘942, in Examples 3 and 11, teaches Chem. 41 and Chem. 42.  See page 55, lines 33-34, of the instant specification.
8.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2012/140117.  The WO Patent Application ‘117, in Examples 31 and 5, teaches Chem. 44 and Chem. 45.  See page 56, lines 4-5, of the instant specification.
9.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2011/080103.  The WO Patent Application ‘103, in Example 2, teaches Chem. 46.  See page 56, line 6, of the instant specification.
10. 	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2016/097108.  The WO Patent Application ‘108, in Examples 14 and 1, teaches Chem. 47 and Chem. 48.  See page 56, lines 7-8, of the instant specification.
11.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2016/083499.  The WO Patent Application ‘499, in Examples 11 and 12, teaches Chem. 49 and Chem. 50.  See page 56, lines 9-10, of the instant specification.
12.	Applicant's amendments filed November 2, 2022 overcome the anticipation and obviousness rejections set forth in sections 10 and 11 of the Office action mailed May 2, 2022.  However, the amendment to claim 15 broadens the claim to embrace acylated GLP-1 peptides not previously claimed, which acylated GLP-1 peptides are anticipated by the prior art as set forth in the instant specification at pages 55-56, Embodiment 349.
13.	Claims 1-12 and 16 are allowed.
Claim 13 would be allowable if rewritten or amended to overcome the claim objection set forth in this Office action.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M. (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
December 2, 2022